DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Response to Amendment
The amendment filed 02/21/2022 has been entered. Claims 1, 3, 10-15, and 18-26 remain pending in the application. 

Allowable Subject Matter
Claims 1, 3, 10-15, and 18-26 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 22 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a system, an ultrasonic stimulation device for carrying out surgery to apply an ultrasonic stimulation to a subject's brain, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, the limitations recited in claim 1 in regard to the features of “setting a center coordinate of the ultrasonic transducer to allow a focal point of the ultrasonic transducer to be located at the stimulation site in consideration of a focal length of the ultrasonic transducer, using shape information of the ultrasonic transducer, setting a center position of the positioning hole and a height of a protrusion provided on the body of the guide framework to allow the ultrasonic transducer to be located at the center coordinate, and setting a desired thickness and a desired size of the mask body.”. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, the limitation recited in claim 22 in regard to the feature of “the ultrasonic transducer is moveable between the arch-shaped connecting member and skin of the subject's skull in a direction away from or toward the skin of the skull”. The support for this limitation is found in Fig. 10 and [0101] of the specification.

Claims 3, 10-15, 18-21, and 23-26 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793